concurring opinion
Lenroot, Judge,
specially concurring:
I concur in the conclusion that the tripods here involved are not parts of photographic cameras, although I think such conclusion is at variance with the clear implications of our opinion in the case of United States v. G. Gennert, 18 C.C.P.A. (Customs) 453, T.D. 44701, cited in the majority opinion in the case at bar.
I think the language we used in that case, quoted in the majority opinion, clearly implies that tripods are properly classifiable as parts of cameras if they are shown to be essential to the use of cameras. In the case at bar the trial court found, and the evidence abundantly establishes, that the tripods here in question are essential to the practical operation of photographic view cameras, and, in view of the above-mentioned quotation from our opinion in the Gennert case, supra, the trial court was justified in reaching the conclusion that said tripods were parts of cameras.
However, upon further deliberation, I am now satisfied that in said case we gave, by implication, a broader construction to the word “parts” than was proper, although in so doing we followed a like implication in the case of United States v. American Steel & Copper Plate Co., 14 Ct. Cust. Appls. 139, T.D. 41673.
I concur in the statement in the majority opinion that in order to be a part of an article, such part must be an integral, constituent, or component part, without which the article to which it is to be joined could not function as such article. I cannot, however, agree to the implied construction given by the majority to this rule in the discussion of the case of United States v. Bell & Howell Co., 19 C.C.P.A. *329(Customs) 151, T.D. 45263. The opinion in that case shows that the articles there inyolyed were small, brass rings, designed and adapted for holding colored glass in front of photographic lenses. In other words, the ring is an attachment for holding colored glass in front of the lens of a camera, which lens is located completely outside the camera proper. The camera will function as a camera without the use of the brass ring and colored glass. It is true that without such colored glass it will not function for tailing colored pictures; but in the case at bar, a view camera will not function in any practical way as a view camera without a tripod such as is here involved.
The majority opinion states that the holding in said Bell & Howell case, supra, that the articles there involved were “designed and used as equipment and accessories for, or adjuncts of, photographic lenses * * *” was inadvertent. I can only say that, insofar as I participated in that decision, such language was not inadvertent, and it expressed then, and expresses now, in my judgment, a correct statement of the character of the articles there involved.
In my opinion, the rule stated in the majority opinion in the instant case, herinbefore quoted, should prevent such articles as were in-involved in said Bell & Howell case, supra, from being classified as parts of cameras, and properly so.